Electronically Filed
                                                        Supreme Court
                                                        SCAD-XX-XXXXXXX
                                                        15-DEC-2022
                                                        10:08 AM
                                                        Dkt. 111 OSUS


                          SCAD-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


         DISCIPLINARY BOARD OF THE HAWAI#I SUPREME COURT,
                           Petitioner,

                                vs.

             MOANIKE#ALA RUTH CROWELL (Bar No. 9296),
                            Respondent.


                        ORIGINAL PROCEEDING
                 (ODC Case Nos. 20-0027, 21-0103,
           21-0157, 22-0071, 22-0077, 22-0080, 22-0087)

                               ORDER
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Upon consideration of the August 11, 2022 petition,

 filed by the Office of Disciplinary Counsel (ODC), seeking,

 pursuant to Rule 2.12A of the Rules of the Supreme Court of the

 State of Hawai#i (RSCH), Respondent Moanike#ala R. Crowell’s

 immediate suspension from the practice of law, this court’s

 September 16, 2022 order, holding the petition in abeyance to

 provide Respondent Crowell the opportunity to establish her

 cooperation, the December 2, 2022 report filed in this matter by

 the Office of Disciplinary Counsel (ODC), and the record in this
matter, we find that Respondent Crowell has failed to respond to

four separate subpoenas lawfully issued by ODC, pursuant to RSCH

Rule 2.12, and that therefore grounds exist for the granting of

the petition.   See RSCH Rule 2.12A(a).   Therefore,

          IT IS HEREBY ORDERED that, pursuant RSCH Rule 2.12A,

Respondent Crowell is suspended from the practice of law.       This

order is effective immediately and until further order of this

court.

          IT IS FURTHER ORDERED that this order imposing

suspension upon Respondent Crowell shall constitute a suspension

for purposes of RSCH Rule 2.16.   The Disciplinary Board of the

Hawai#i Supreme Court and Respondent Crowell shall therefore

comply with the relevant requirements of that Rule.

          IT IS FURTHER ORDERED that the clerk of the court,

pursuant to RSCH Rule 2.16(f), shall promptly transmit by

electronic means a copy of this order to all judges of the State

of Hawai#i.

          DATED: Honolulu, Hawai#i, December 15, 2022.

                                      /s/ Mark E. Recktenwald

                                      /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna

                                      /s/ Michael D. Wilson

                                      /s/ Todd W. Eddins




                                  2